     Case 2:17-cv-00019-GMN-PAL Document 104 Filed 02/15/19 Page 1 of 5



 1   KATHLEEN J. ENGLAND, Nevada Bar No. 206
     GILBERT & ENGLAND LAW FIRM
 2   610 South Ninth Street
     Las Vegas, Nevada 89101
 3   Telephone: 702.529.2311
     E-mail:     kengland@gilbertenglandlaw.com
 4
     JASON R. MAIER, Nevada Bar No. 8557
 5   DANIELLE J. BARRAZA, Nevada Bar No. 13822
     MAIER GUTIERREZ & ASSOCIATES
 6   8816 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
 7   Telephone: 702.629.7900
     Facsimile: 702.629.7925
 8   E-mail:    jrm@mgalaw.com
                djb@mgalaw.com
 9
     Attorneys for Plaintiffs William J. Berry, Jr.,
10   Cynthia Falls and Shane Kaufmann

11

12
                              UNITED STATES DISTRICT COURT
13
                                      DISTRICT OF NEVADA
14

15    WILLIAM J. BERRY, JR.; CYNTHIA                       Case No.: 2:17-cv-00019-GMN-PAL
      FALLS; SHANE KAUFMANN,
16                                                         PLAINTIFFS’ CHART OF
                             Plaintiffs,                   EXHIBITS FOR THEIR
17                                                         OPPOSITION TO DEFENDANT’S
      vs.                                                  MOTION FOR SUMMARY
18                                                         JUDGMENT, CONTAINED IN
      DESERT PALACE, INC. d/b/a CAESARS                    THREE APPENDICES
19    PALACE; et al.,
                                                           APPENDIX 2
20                           Defendants.
21

22

23     Exhibit #     Description of Document                                  Appendix
24     1             William J. Berry Deposition Excerpts                     3
25     2             William Berry NERC Charge of Discrimination              1
26                   dated 10/5/2006
27     3             Confidential Podium Notes                                3
28


                                                       1
     Case 2:17-cv-00019-GMN-PAL Document 104 Filed 02/15/19 Page 2 of 5



 1    4          Incident Report, Cynthia Tobias                     1
 2    5          William Berry Faxed HR Complaint Dated              1
 3               2/28/2006
 4    6          William Berry Typed Statement to HR Dated           1
 5               3/3/2006
 6    7          Caesars Investigation Notes March 2006              1
 7    8          Maureen DesChamps Statement to NERC                 1
 8    9          Affidavit of Maureen DesChamps                      1
 9    10         4/30/08 NERC Determination of Discrimination        1
10    11         William Berry Suspension Document                   1
11    12         William Berry NERC Amended Charge 5/8/09            1
12    13         EEOC Affidavit of Antone Rodrigues                  1
13    14         EEOC Onsite Interview of Dean Allen                 1
14    15         EEOC Determination of Discrimination Regarding      1
15               William Berry Dated 5/22/2015
16
      16         EEOC Notice of Right to Sue Regarding William       1
17
                 Berry Dated 9/29/2016
18
      17         Cynthia C. Falls Deposition Excerpts                3
19
      18         Transport Workers Union Letter Dated 1/25/2010      1
20
      19         Harrah’s Letter Dated 2/3/2010                      1
21
      20         Cynthia Falls EEOC Charge of Discrimination         2
22
      21         Cynthia Falls 2010 Descriptions of Discrimination   3
23
      22         Cynthia Falls 2012 Notes of Discrimination          3
24
      23         Falls Notes, 2011, 2012                             3
25
      24         Falls Notes, 2014                                   3
26
      25         Compilation of Employee Statements to EEOC          2
27
      26         July 2014 Day Shift Dealers Discrimination          3
28


                                             2
     Case 2:17-cv-00019-GMN-PAL Document 104 Filed 02/15/19 Page 3 of 5



 1               Complaint
 2    27         Cynthia Falls EEOC Charge of Discrimination         2
 3               Dated 7/23/2014
 4    28         Cynthia Falls Documented Coaching Dated             2
 5               1/14/2014
 6    29         EEOC Determination of Discrimination Regarding      2
 7               Cynthia Falls
 8    30         Shane Kaufmann Deposition Excerpts                  3
 9    31         Shane Kaufmann Memorandum Dated 2/24/10             2
10    32         Shane Kaufmann Letter Dated 2/28/10                 2
11    33         Shane Kaufmann Charge of Discrimination Dated       2
12               10/19/2010
13
      34         Shane Kaufmann Handwritten Notes                    3
14
      35         Shane Kaufmann Charge of Discrimination Dated       2
15
                 1/7/2014
16
      36         Shane Kaufmann Letter Dated 1/25/2012               2
17
      37         EEOC Determination of Discrimination Regarding      2
18
                 Shane Kaufmann
19
      38         Documents       Regarding   Caesars   Full   Time   2
20
                 Promotions
21
      39         Kimball Williams Deposition Excerpts                3
22
      40         Caesars Palace Internal Customer Arrangement        3
23
                 Information
24
      41         Caesars Table Games Investigation                   3
25
      42         Emails Regarding Room B Customers                   2
26
      43         Caesars Internal Emails Regarding Customers         3
27
      44         Maggie Gong Deposition Excerpts                     3
28


                                              3
     Case 2:17-cv-00019-GMN-PAL Document 104 Filed 02/15/19 Page 4 of 5



 1    45           Affidavit of Cynthia Falls                               3
 2    46           Affidavit of Shane Kaufmann                              2
 3    47           Affidavit of Christopher Palmer                          2
 4    48           Affidavit of Stephanie Rose                              2
 5    49           Affidavit of Kellie Sesto                                3
 6    50           Affidavit of Pamela Duefrene                             2
 7    51           Nevada Gaming Board Investigation Documents              2
 8    52           Declaration of William Berry                             2
 9    53           Caesars Rule 30(b)(6) Deposition Excerpts                3
10    54           William Berry Documented Coaching Dated                  2
11                 8/18/08
12    55           Employee Discipline History                              3
13    56           Telephone Attendance Log                                 3
14
      57           Declaration of Kathleen J. England                       2
15

16

17

18
           Respectfully submitted this 15th day of February, 2019,
19
                                                 /s/ Kathleen J. England             ____ ____
20   JASON R. MAIER, NV Bar No. 8557             Kathleen J. England, NV Bar No. 206
     DANIELLE J. BARRAZA, NV Bar No. 13822       GILBERT & ENGLAND LAW FIRM
21   MAIER GUTIERREZ & ASSOCIATES                610 South Ninth Street
     8816 Spanish Ridge Avenue                   Las Vegas, NV 89101
22   Las Vegas, NV 89148                         Attorneys for Plaintiffs William J. Berry, Jr.,
                                                 Cynthia Falls, and Shane Kaufmann
23

24

25

26
27

28


                                                 4
     Case 2:17-cv-00019-GMN-PAL Document 104 Filed 02/15/19 Page 5 of 5



 1                                  CERTIFICATE OF SERVICE
 2           I hereby certify that on the 15th day of February, 2019, “PLAINTIFFS’ CHART
 3   OF EXHIBITS FOR THEIR OPPOSITION TO DEFENDANT’S MOTION FOR
 4   SUMMARY JUDGMENT, CONTAINED IN THREE APPENDICES APPENDIX 2
 5   will be made through the CM/ECF electronic filing and service system, to all on the

 6   service list, including:

 7                                        Esther G. Lander
                                         William J. Edelman
 8                              AKIN GUMP STRAUSS HAUER & FELD LLP
                                    1333 New Hampshire Ave. NW
 9
                                     Washington, DC 20036-1564
10
                                          Patrick H. Hicks
11                                    LITTLER MENDELSON P.C.
                                 3960 Howard Hughes Pkwy, Ste. 300
12                                      Las Vegas, NV 89169
13

14
                                           By: __/s/ Danielle Barraza_________________
15
                                           An Employee of MAIER GUTIERREZ & ASSOCIATES
16

17

18

19

20

21

22

23

24

25

26
27

28


                                                  5
